UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4802


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LOURDES TERRAZAS-SILAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cr-00127-LMB-1)


Submitted: June 26, 2020                                          Decided: July 7, 2020


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Cadence A. Mertz, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary Terwilliger,
United States Attorney, Anthony W. Mariano, Special Assistant United States Attorney,
Aidan Taft Grano, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lourdes Terrazas-Silas appeals her conviction for illegal reentry after being

removed, in violation of 8 U.S.C. § 1326(a) (2018). Terrazas-Silas challenges the district

court’s finding that her indictment was issued within the five-year statute of limitations.

She also challenges the entry of the underlying expedited removal order, arguing that it

was fundamentally unfair. 8 U.S.C. § 1326(d)(3) (2018). We affirm.

       Illegal reentry cases under § 1326(a) are subject to a five-year limitations period.

United States v. De Leon-Ramirez, 925 F.3d 177, 182 (4th Cir. 2019). “[T]his period starts

running when the crime is complete.” Id. (internal quotation marks omitted). An illegal

reentry crime is “complete when a noncitizen, after being deported, is at any time found in

the United States without official permission.” Id. (internal quotation marks omitted).

Assuming that the Government bore the burden of proof, we conclude that the evidence

shows that federal authorities were unaware of Terrazas-Silas’ illegal presence in the

United States until August 2016. Thus, the April 2019 indictment was issued within the

statute of limitations.

       “In a criminal proceeding for illegal reentry, the existence of a removal order usually

is enough to meet the government’s burden of establishing the defendant’s prior removal

or deportation.” United States v. Cortez, 930 F.3d 350, 356 (4th Cir. 2019). In United

States v. Mendoza-Lopez, 481 U.S. 828 (1987), the Supreme Court held that “where the

defects in an administrative proceeding foreclose judicial review of that proceeding, an

alternative means of obtaining judicial review must be made available before the

administrative order may be used to establish conclusively an element of a criminal

                                              2
offense.” Id. at 838. If the alien is deprived of the right to have the disposition in a removal

proceeding judicially reviewed, “review [must] be made available in any subsequent

proceeding in which the result of the deportation proceedings is used to establish an

element of a criminal offense.” Id. at 839.

       Under 8 U.S.C. § 1326(d) (2018), titled “Limitation on collateral attack on

underlying deportation order,” Terrazas-Diaz needed to show that (1) she exhausted “any

administrative remedies that may have been available to seek relief against the order,”

(2) the deportation proceedings “improperly deprived [her] of the opportunity for judicial

review,” and (3) “the entry of the order was fundamentally unfair.” § 1326(d). She must

satisfy all three requirements in order to prevail. United States v. El Shami, 434 F.3d 659,

663 (4th Cir. 2005).

       “To demonstrate fundamental unfairness in the entry of the removal order,

[Terrazas-Diaz] must show that (1) [her] due process rights were violated by defects in

[her] underlying deportation proceeding, and (2) [s]he suffered prejudice as a result of the

defects.” United States v. Lopez-Collazo, 824 F.3d 463, 460 (4th Cir. 2016) (internal

quotation marks omitted). “Due process requires, at a minimum, that an alien be given

(1) notice of the charges against [her], (2) a hearing before an executive or administrative

tribunal, and (3) a fair opportunity to be heard.” Id. at 461 (internal quotation marks

omitted). Thus, to establish prejudice, Terrazas-Diaz must show that she “suffered actual

prejudice as a result of the due process violations in the removal proceedings.” Id. at 462

(emphasis omitted) (citing El Shami, 434 F.3d at 665 (“[A defendant] has to show under

the fundamental unfairness requirement . . . that the deficiencies in the deportation

                                               3
proceedings caused [her] actual prejudice.”)). Specifically, she “must show that, but for

the errors complained of, there was a reasonable probability that [s]he would not have been

deported.” El Shami, 434 F.3d at 665. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” United States v. Fulks, 683 F.3d 512, 517 (4th

Cir. 2012) (internal quotation marks omitted). “This is not a generalized showing of

prejudice; rather, the defendant must link the actual prejudice [s]he claims to have suffered

to the specific due process violation at issue.” Lopez-Collazo, 824 F.3d at 462. Terrazas-

Silas asserts that there is a reasonable probability that she would have been given

permission to withdraw her application for admission and allowed to return to Bolivia

without an order of removal. Upon our review of the record and the district court’s

findings, we conclude that Terrazas-Silas failed to demonstrate a reasonable probability

that a formal request to withdraw her application for admission would have been granted

by the immigration officer.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4